Exhibit 10.1

EXECUTION COPY

AGREEMENT AND MUTUAL RELEASE

This Agreement and Mutual Release (this “Agreement”), dated as of March 8, 2007,
is entered into among J.L. Halsey Corporation (the “Company”), LDN Stuyvie
Partnership (“LDN”), Texas Addison Limited Partnership (“Addison”), Andrew
Richard Blair (“Blair,” and together with LDN, the “Purchasers”) and David R.
Burt (“Director”).

1.          Definitions.

a.             “Claims” means any and all claims, complaints, charges, demands,
liabilities, suits, damages, losses, expenses, attorneys’ fees, obligations or
causes of action.

b.             “Company Parties” means the Company and its predecessors,
successors, assigns, parents, subsidiaries and affiliates and each of the
foregoing entities’ respective past, present and future stockholders, members,
partners, managers, directors, officers, employees, agents, representatives,
principals, insurers, attorneys, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), any person acting
by, through, under or in concert with any of the foregoing entities, and LDN and
its partners and affiliates.

c.             “Director Parties” means Director and his family, attorneys,
heirs, estate, agents, executors, representatives, administrators, the
successors and assigns of each of the foregoing, and Addison and its partners
and affiliates.

2.          Director’s General Release and Covenant Not to Sue.

a.             Each of Director, on behalf of himself and each of the other
Director Parties, and Addison hereby generally releases and forever discharges
the Company Parties from any and all Claims, known or unknown, of any kind and
every nature whatsoever, and whether or not accrued or matured, which any of
them may have, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, or any other matters or things occurring
or existing at any time prior to and including the time of the Closings (as
hereinafter defined) (including but not limited to any Claims against any of the
Company Parties based on, relating to or arising under wrongful discharge,
retaliation, breach of contract (whether oral or written), tort, defamation,
slander, breach of privacy, violation of public policy, negligence, promissory
estoppel, Title VII of the Civil Rights Act of 1964, The Age Discrimination in
Employment Act, The Americans with Disabilities Act, the Director Retirement
Income Security Act of 1974, or any other federal, state or local law relating
to employment (or unemployment), the payment of wages, salary or other
compensation, civil or human rights, or discrimination in employment (based on
age or any other factor)) in all cases arising out of or relating to Director’s
employment by the Company or any subsidiary thereof or Director’s or Addison’s
investment in the Company or any subsidiary thereof or Director’s services as an
officer, employee or director of the Company or any subsidiary thereof, or
otherwise relating to the termination of such employment or services; provided,
however, that this release will not limit or release (i) Director’s rights under
this Agreement, (ii) Director’s rights to indemnification pursuant to the
Company’s Certificate of Incorporation or Amended and Restated Bylaws, or
pursuant to that certain Indemnification Agreement, entered into as of May 4,
2000, between


--------------------------------------------------------------------------------


Director and the Company, (iii) Director’s entitlement, if any, to continued
medical and dental insurance coverage under and pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 and (iv) any rights of Director under
any Benefit Plan (as defined in that certain Amended and Restated Employment
Agreement, dated as of September 27, 2000, by and between Director and the
Company) or any agreement entered into to evidence rights granted pursuant to a
Benefit Plan.

b.             Each of Director, on behalf of himself and each of the other
Director Parties, and Addison hereby covenants forever not to assert, file,
prosecute, commence or institute (or sponsor or purposely facilitate any person
in connection with the foregoing), any complaint or lawsuit or any legal,
equitable, arbitral or administrative proceeding of any nature, against any of
the Company Parties in connection with any released Claims, and represents and
warrants that no other person or entity has initiated or, to the extent within
his control, will initiate any such proceeding on his or its behalf, and that if
such a proceeding is initiated, neither Director nor Addison shall accept
benefit therefrom.

3.          Company’s General Release and Covenant Not to Sue.

a.             Each of the Company, on its own behalf and on behalf of the other
Company Parties, and LDN hereby generally releases and forever discharges the
Director Parties from any and all Claims, known or unknown, of any kind and
every nature whatsoever, and whether or not accrued or matured, which any of
them may have, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, or any other matters or things occurring
or existing at any time prior to and including the time of the Closings
(including but not limited to any Claims based on, relating to or arising under
breach of contract (whether oral or written), tort, defamation, slander,
violation of public policy, negligence, promissory estoppel, or any other
federal, state or local law relating to employment or discrimination in
employment) in all cases arising out of or relating to Director’s employment by
the Company or any subsidiary thereof or Director’s or Addison’s investment in
the Company or any subsidiary thereof or Director’s services as a director,
officer or employee of any Company Party (or of any entity for which Director
has served in any such capacity or a similar capacity at the request of the
Company), or otherwise relating to the termination of such employment or
services; provided, however, that this release will not limit or release (i) the
Company’s rights under this Agreement, (ii) the Company’s rights against
Director with respect to any breach of fiduciary or other legal duties as a
director or officer or any fraudulent or criminal activity and (iii) the
Company’s rights under any Benefit Plan or any agreement entered into to
evidence rights granted pursuant to an Benefit Plan.

b.             Each of the Company, on behalf of itself and the other Company
Parties, and LDN hereby covenants forever not to assert, file, prosecute,
commence or institute (or sponsor or purposely facilitate any person in
connection with the foregoing), any complaint or lawsuit or any legal,
equitable, arbitral or administrative proceeding of any nature, against any of
the Director Parties in connection with any released Claims, and represents and
warrants that no other person or entity has initiated or to the extent within
its control, will initiate any such proceeding on its behalf, and that if such a
proceeding is initiated, neither the Company, the other Company Parties nor LDN
shall accept benefit therefrom.

2


--------------------------------------------------------------------------------


4.          Resignation.  Director hereby resigns from his positions as a
director of the Company and as a director or officer of each of the Company’s
direct and indirect subsidiaries, such resignation to be effective as of the
Closings.

5.          Purchase and Sale of Shares.

a.             Sale to LDN and Blair.

i.              Subject to the terms and conditions of this Section 5, Addison
hereby agrees to sell (A) to LDN, and LDN hereby agrees to purchase from
Addison, 4,166,667 shares (the “LDN Sale Shares”) of the Company’s common stock,
par value $0.01 per share (the “Common Stock”) and (B) to Blair, and Blair
agrees to purchase from Addison, 333,333 shares (the “Blair Sale Shares” and
together with the LDN Sale Shares, the “Sale Shares”) of Common Stock.

ii.             The purchase price for the Sale Shares shall be $0.75 in cash
per share, or an aggregate of $3,375,000 (such aggregate price being referred to
herein as the “Share Purchase Price”).  Of the Share Purchase Price, $3,125,000
(the “LDN Share Purchase Price”) shall be paid by LDN for the LDN Sale Shares,
and $250,000 (the “Blair Share Purchase Price”) shall be paid by Blair for the
Blair Sale Shares.  On the eighth calendar day after the execution of this
Agreement (or, in the event such day is not a business day, on the next business
day thereafter), LDN shall pay the LDN Share Purchase Price, and Blair shall pay
the Blair Share Purchase Price, in each case by means of wire transfer or
official bank check payable to the order of Addison.  The payment of the LDN
Share Purchase Price shall be referred to herein as the “LDN Closing,” and the
payment of the Blair Share Purchase Price shall be referred to herein as the
“Blair Closing.”  Each of the LDN Closing and the Blair Closing shall be
referred to herein as a “Closing,” and together as the “Closings.”

iii.            In connection with the Closings, Addison shall (A) deliver to
LDN the LDN Sale Shares duly endorsed to LDN or accompanied by stock powers duly
executed by Addison, in form and substance reasonably satisfactory to LDN, and
(B) deliver to Blair the Blair Sale Shares duly endorsed to Blair or accompanied
by stock powers duly executed by Addison, in form and substance reasonably
satisfactory to Blair; provided, that at the request of either LDN or Blair,
Addison shall arrange for the book-entry delivery of the LDN Sale Shares or the
Blair Sale Shares, as the case may be, by causing The Depository Trust Company
(“DTC”) to transfer such Sale Shares into the account of a financial institution
identified by LDN or Blair that is a participant in the DTC in accordance with
DTC’s procedures for such transfer.

iv.            The LDN Closing and the Blair Closing shall occur simultaneously,
and the occurrence of each Closing shall be conditioned upon the occurrence of
the other Closing.

3


--------------------------------------------------------------------------------


b.             Future Sales.

i.              The Company, Director and Addison agree that, in addition to the
sale of the Sale Shares as set forth in Section 5.a. above, beginning on the
six-month anniversary of the Closings, Director and Addison shall be entitled to
sell additional shares of Common Stock on the public market; provided, that (A)
the amount of Common Stock sold pursuant to this Section 5.b., together with all
other sales of Common Stock by Director or Addison within the 90-days preceding
such sale, shall not exceed 300,000 shares (or such greater or lesser number to
appropriately reflect adjustments for stock splits, stock dividends, or similar
actions by the Company with respect to the Common Stock), (B) all sales of
Common Stock pursuant to this Section 5.b. shall be effected through the 
Designated Brokerage Firm (defined below) and (C) neither Director nor Addison
will undertake the sale of Common Stock to any Person whereby, to the knowledge
of Director or Addison, such sale would (1) cause the Transferee to have a
Prohibited Ownership Percentage or (2) increase the ownership percentage of any
Person already having a Prohibited Ownership Percentage.  For purposes hereof,
the terms “Transferee”, “Prohibited Ownership Percentage” and “Person” shall
have the meanings given such terms in Article Fifth of the Company’s Certificate
of Incorporation.  For purposes hereof, the term “Designated Brokerage Firm”
shall mean (a) Freimark Blair & Company, Inc. (“Freimark Blair”), or (b) any
office of Smith Barney; provided, however, that Smith Barney may only be used in
the event (1) Blair retires or terminates his relationship with Freimark Blair;
(2) Freimark Blair is unable for any reason whatsoever to provide the brokerage
services necessary for Director and/or Addison to sell the shares permitted
under this Section 5.b.i; or (3) Blair or Freimark Blair engages or proposes to
engage in fees or conduct that is outside the reasonable norms of the brokerage
industry

ii.             Notwithstanding the provisions of Section 5.b.i. above, the
parties agree and acknowledge that, when the number of shares of Common Stock
beneficially owned by Director falls below a Prohibited Ownership Percentage,
Addison and Director shall be free to sell shares of Common Stock without any
restriction whatsoever other than any restriction imposed by law.

6.          Certain Payments.

a.             Accrued Bonus.  The Company and Director agree and acknowledge
that Director is owed a total of $359,000 in bonus amounts earned while Director
was employed by the Company.  The Company agrees to pay such bonus amounts to
Director as follows: (i) $30,000.00 on the first business day of each month
beginning in March 2007 (provided that the payment due in March 2007 shall be
made concurrently with the Closings) and ending on the first business day of
January 2008, and (ii) $29,000 on the first business day of February 2008.  The
payments set forth in this Section 6.a. are referred to herein as the “Bonus
Payments.”

4


--------------------------------------------------------------------------------


b.             No Other Payments.  The Company and Director acknowledge and
agree that payment of the Bonus Payments shall be in full satisfaction of all
amounts remaining owed to Director for services rendered to the Company.

7.             Return of Property.  Director agrees and covenants that, no later
than March 31, 2007, Director will (i) vacate (A) any office space or other
premises of the Company or any of its subsidiaries currently being used by
Director or any of the other Director Parties and (B) any office space or other
premises leased or subleased by the Director for or on behalf of, or which is or
has been used primarily by the Director in the fulfillment of his duties and
responsibilities to, the Company or any of its subsidiaries (and terminate any
such lease or sublease without any penalty or continuing payment obligation on
the part of the Company or any of its subsidiaries), and (ii) deliver to the
Company all property, equipment or materials of the Company or any of its
subsidiaries currently in the possession of, or being used by, Director or any
of the other Director Parties.  For purposes of this Section 7, delivery shall
mean prepared and ready for pick-up by Peter Biro or Rich McDonald (or their
designee) at 790 Turnpike Street, North Andover, MA 01845.

8.          Confidentiality.  Director shall at all times treat as confidential
and, except pursuant to legal process, not disclose, publish or otherwise make
available to the public or to any individual, firm or corporation any
confidential information.  For the purposes hereof, the term “confidential
information” shall mean all information acquired by Director in the course of
Director’s employment or service with the Company or any subsidiary of the
Company in any way concerning the products, projects, activities, business or
affairs of the Company, its subsidiaries or their respective customers,
including, without limitation, all information concerning trade secrets and the
products or projects of the Company or its subsidiaries and/or any improvements
therein, all sales and financial information concerning the Company or its
subsidiaries, all customer and supplier lists, all information concerning
projects in research and development or marketing plans for any such products or
projects, and all information in any way concerning the products, projects,
activities, business or affairs of customers of the Company or its subsidiaries
which is or has been furnished to Director by the Company, its subsidiaries or
any of their respective agents or customers, as such; provided, however, that
the term “confidential information” shall not include information which (a)
becomes generally available to the public other than as a result of a disclosure
by Director, (b) was available to Director on a non-confidential basis prior to
his employment with the Company or (c) becomes or became available to Director
on a non-confidential basis from a source other than the Company, its
subsidiaries or any of their respective agents or customers provided that such
source is not bound by a confidentiality agreement with the Company, any of its
subsidiaries, or any of such agents or customers.

9.          Representations and Warranties.

a.             Certain Representations and Warranties of the Company, LDN and
Addison.  Each of the Company, LDN and Addison severally (but not jointly)
represent and warrant as follows:

5


--------------------------------------------------------------------------------


i.              Such entity is duly organized, validly existing and in good
standing under the laws of its state or jurisdiction of incorporation or
organization, as the case may be.

ii.             The execution and delivery of this Agreement by such entity does
not, and the performance by such entity of the transactions contemplated hereby
will not, (A) violate, conflict with or result in the violation or breach of, or
constitute a default under, the terms, conditions or provisions of any
agreement, document or instrument to which such entity is a party or by which
entity is bound, or (B) violate any order, writ, judgment, injunction, decree,
statute, rule or regulation of any court or federal, state or local
administrative agency or commission or other governmental authority or
instrumentality applicable to entity; and

iii.            This Agreement is a legal, valid and binding agreement of such
entity enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, moratorium or other
similar laws relating to creditors’ rights generally and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought.

b.             Certain Representations and Warranties of Director and Addison. 
Each of the Director and Addison jointly and severally represents and warrants
as follows:

i.              Except for this Agreement, there are no outstanding options,
warrants or rights to purchase or acquire, or agreements (whether voting or
otherwise) relating to, the Sale Shares; and

ii.             Addison owns, of record and beneficially, all of the Sale
Shares, free and clear of all liens, claims, encumbrances and security interests
of any nature whatsoever.  Upon purchase of the LDN Sale Shares pursuant to this
Agreement, LDN shall receive good and marketable title to the LDN Sale Shares,
free and clear of all liens, claims, encumbrances and security interests of any
nature whatsoever.  Upon purchase of the Blair Sale Shares pursuant to this
Agreement, Blair shall receive good and marketable title to the Blair Sale
Shares, free and clear of all liens, claims, encumbrances and security interests
of any nature whatsoever.

c.             Certain Representations and Warranties of Blair and Director. 
Each of Blair and Director severally (but not jointly) represents and warrants
as follows:

i.              Such individual has capacity to enter into this Agreement; and

ii.             This Agreement is a legal, valid and binding agreement of such
individual enforceable against him in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, moratorium or other
similar laws relating to creditors’ rights generally and except that the
availability

6


--------------------------------------------------------------------------------


of equitable remedies, including specific performance, is subject to the
discretion of the court before which any proceeding therefor may be brought.

d.             Certain Representations and Warranties of the Purchasers.  Each
of the Purchasers severally (but not jointly), represents and warrants as
follows:

i.              Such Purchaser is acquiring the Blair Sale Shares or the LDN
Sale Shares, as the case may be, for his or its own account with the present
intention of holding such securities for purposes of investment, and that he or
it has no intention of selling such Sale Shares in a public distribution in
violation of the federal securities laws or any applicable state securities
laws.  In addition, such Purchaser hereby represents that he or it is
sophisticated in financial matters and is able to evaluate the risks and
benefits of his or its investment in the Sale Shares.

ii.             Such Purchaser is an “accredited investor” as that term is
defined in Rule 501(a) of the Securities Act of 1933.

e.             Certain Representations and Warranties of the Company.  The
Company represents and warrants that the Company’s board of directors has taken
all action necessary and appropriate to waive the stock transfer restrictions
contained in the Company’s Certificate of Incorporation in order to permit the
sales of Common Stock by Director and Addison as set forth in Section 5.

10.        Certain Acknowledgments.

a.             Director acknowledges that, by entering into this Agreement, the
Company does not admit to any wrongdoing in connection with Director’s
employment or services, and that this Agreement is intended as a compromise of
any Claims that any Director Party has or may have against the Company Parties. 
Director acknowledges that he has read and understands this Agreement, is fully
aware of its legal effect, has not acted in reliance upon any representations or
promises made by the Company other than those contained in writing herein, and
has entered into this Agreement freely based on Director’s own judgment. 
Director has been advised by the Company to consult with an attorney of
Director’s choosing before signing this Agreement.  Director understands that he
has 21 days to consider this Agreement, which Director agrees is a reasonable
amount of time, and that he may choose to execute this Agreement prior to the
termination of such 21 day period but is under no obligation to do so.  In
addition, Director understands that he may revoke this Agreement within 7 days
after Director has signed it by written notice to the Company given in
accordance with Section 15 of this Agreement.  This Agreement shall not become
effective or enforceable until the 7-day revocation period has expired without
Director’s revocation.  Director acknowledges that if Director accepts any of
the payments or other benefits set forth in this Agreement after the expiration
of the 7-day period, such acceptance shall constitute an acknowledgment by
Director that Director did not revoke this Agreement during the 7-day period.

b.             Each of Director, LDN, Addison and Blair acknowledges and agrees
that (i) such party is, or is controlled by, a person sophisticated and
knowledgeable in matters of the sort raised by this Agreement, (ii) such party
is not relying on advice of the Company’s counsel

7


--------------------------------------------------------------------------------


and (iii) such party is either representing himself or itself with respect to
the negotiation of this Agreement or has hired independent counsel to do so on
his or its behalf.

11.           Injunctive Relief.  The parties hereto acknowledge that money
damages would be both incalculable and an insufficient remedy for a breach of
this Agreement by any party hereto and that any such breach would cause the
nonbreaching party or parties irreparable harm.  Accordingly, each party hereto,
in addition to any other remedies at law or in equity it may have, shall be
entitled, without the requirement of posting of bond or other security, to
equitable relief, including injunctive relief and specific performance, in
connection with a breach of this Agreement by any the other party.  If any party
hereto files a pleading with a court seeking immediate injunctive relief and
this pleading is challenged by any other party and the injunctive relief sought
is not awarded, the party seeking injunctive relief shall pay all of the costs
and attorneys’ fees of the parties challenging such relief.

12.           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a portion
of this Agreement; and the remaining provisions of this Agreement shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

13.           Fees.  Each party agrees that it shall be responsible for its own
fees incurred in connection with the negotiation and preparation of this
Agreement.

14.           Attorney’s Fees.  Director agrees to pay the reasonable attorney’s
fees, costs and any damages any other party to this Agreement may incur as a
result of Director or Addison breaching a promise or covenant Director or
Addison made in this Agreement (such as by suing a Company Party over a released
Claim) or if any representation Director or Addison made in this Agreement is
false.  The Company agrees to pay the reasonable attorney’s fees, costs and any
damages any other party may incur as a result of the Company breaching a promise
or covenant the Company made in this Agreement (such as by suing an Director
Party over a released Claim) or if any representation the Company made in this
Agreement is false.  LDN agrees to pay the reasonable attorney’s fees, costs and
any damages any other party may incur as a result of LDN breaching a promise or
covenant LDN made in this Agreement or if any representation LDN made in this
Agreement is false.  Blair agrees to pay the reasonable attorneys’ fees, costs
and any damages any other party to this Agreement may incur as a result of
Blair’s breaching a promise or covenant Blair made in this Agreement, or if any
representation Blair makes in this Agreement is false.

15.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or on the fifth business day after such notice or communication has been sent by
registered or certified mail, postage prepaid, with return receipt requested, as
follows:

8


--------------------------------------------------------------------------------


If to the Company, to:

103 Foulk Road
Suite 205Q
Wilmington, DE  19803

If to LDN, to:

30 Cheyne Walk
SW3 5HH
United Kingdom

If to Director or Addison, to:

259 Granville Lane
North Andover, MA
01845

If to Blair, to:

1 Rice Bluff Road
Pawley’s Island, SC
29585

16.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be an original, but all of which together shall
constitute one and the same instrument.  Any counterpart of this Agreement that
has attached to it separate signature pages which together contain the signature
of all parties hereto shall for all purposes be deemed a fully executed
original.  Facsimile signatures shall constitute original signatures.

17.           Effect of Headings.  The section headings herein are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

18.           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS OF DELAWARE OR ANY OTHER JURISDICTION, AND, WHERE
APPLICABLE, THE LAWS OF THE UNITED STATES.  THE PARTIES HERETO CONSENT TO BEING
SUBJECT TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED IN THE STATE
OF DELAWARE.

[SIGNATURE PAGE FOLLOWS]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

COMPANY:

 

 

 

 

 

J. L. HALSEY CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ LUIS RIVERA

 

 

Name:

Luis Rivera

 

 

Title:

Interim Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

LDN:

 

 

 

 

 

LDN STUYVIE PARTNERSHIP

 

 

 

 

 

 

 

 

 

By:

/s/ WILLIAM T. COMFORT, III

 

 

Name:

William T. Comfort, III,

 

 

Title:

General Partner

 

 

 

 

 

 

 

 

 

 

ADDISON:

 

 

 

TEXAS ADDISON LIMITED PARTNERSHIP

 

 

 

By:

Texas Barrington LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ DAVID R. BURT

 

 

Name:

David R. Burt

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

DIRECTOR:

 

 

 

 

 

/s/ DAVID R. BURT

 

 

David R. Burt

 

 

 

 

 

 

 

 

BLAIR:

 

 

 

 

 

/s/ ANDREW RICHARD BLAIR

 

 

Andrew Richard Blair

 

 

10


--------------------------------------------------------------------------------